COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00157-CR

James Mark Baker                           §    From the 213th District Court

                                           §    of Tarrant County (1303114D)

v.                                         §    January 29, 2015

                                           §    Per Curiam

The State of Texas                         §    (nfp)

                          JUDGMENT ON REHEARING

       After reviewing Appellant’s letter dated December 18, 2014, we have

construed it as a “Motion for Rehearing.”        To the extent Appellant requests

review for fundamental error pursuant to rule 38.8(b)(4) of the Texas Rules of

Appellate Procedure, we grant his motion for rehearing, withdraw our December

11, 2014 opinion and judgment, and we substitute the opinion and judgment of

this date in its place.

       The court has considered the record on appeal in this case for

fundamental error pursuant to rule 38.8(b)(4) and holds there was no error in the

trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.

All other relief Appellant requested in his motion is denied.

                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM